DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the specification and to claims 1, 7, 9, 11 and 15 are noted.
Applicant’s reply overcomes the objection to the specification and the claim rejections under 35 USC 112(b). However, note that, due to amendment, new issues have arisen, detailed below. 
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 18 August 2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to independent claims 1, 7 and 15 have been considered but are moot, except as addressed below, because the arguments do not apply to the grounds of rejection being used in the current rejection.
Applicant argues that in-line filters tend to consume a substantial amount of filtration materials that need to be replaced on a regular basis.
This argument is not found persuasive. As alluded to above, the office has applied a different interpretation of O’Regan, based upon the amendments to the claims. While O’Regan does use an initial filter, the instant claims do not exclude such an embodiment, based upon use of the transitional phrase “comprising.”

Claim Objections
Claim 9 objected to because of the following informalities: “outlet flow stabilization tanks” (plural) should state –outlet flow stabilization tank—(singular), as only one outlet flow stabilization tank is introduced in claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said variable flows" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan, JR et al (US 2014/0054206, hereinafter “O’Regan”) in view of Prior et al (US 2014/0151294) and Panunzio (US 2012/0228117).
Regarding claim 1, O’Regan discloses a system for treating and recycling greywater (see [0019]) comprising (see Figs. 4a-b; 5a):
a sludge settling and anaerobic disinfection tank 410 (see [0042]; [0069]);
an aerobic tank (aeration tank 420) (see [0042]);
an outlet flow stabilization tank (equivalent to aeration tank 426, wherein a reaction controlling substance may be added (522)) (see [0042]; [0069]; [0088];
a final filter (see [0073]; Fig. 5a, wherein intermediate addition of reaction controlling substance and sterilization, a final filtration step is carried out, thus necessarily implying a filter element); and
a distiller (disinfector 430, which may be a distillation system) (see [0043]; [0069]).
O’Regan discloses that additional tanks can be provided (see [0070]). In this regard, the office is of the position that duplication of the tank 410 of O’Regan would be prima facie obvious to a person of ordinary skill in the art and is considered equivalent to the serial inlet flow stabilization tank “where solids…are permitted to settle…as a result of gravity” and sludge settling and anaerobic disinfection tank, given that both function as settling tanks (see also [0079] which states “the water is placed into a settlement tank 514 or surge tank for holding”).
O’Regan discloses that the final filtration unit may be any suitable filter mechanism apparent to those skilled in the art (see [0073]), with specific mention of a filtration unit comprising a layer of sand (see [0079]).
O’Regan does not disclose: (1) a pump that pumps flows from the inlet flow stabilization tank to the sludge setting and anaerobic disinfection tank; (2) a biofilter media tank; and (3) wherein the distiller is an active solar distiller.
Regarding (1), use of pumps to provide the driving force to transport a fluid from one place to another is well-known in the art. For example, Prior discloses providing pumps to move wastewater (see [0054]; [0060]). Accordingly, implementing a pump between tanks in the system of O’Regan would have been obvious to a person of ordinary skill in the art in order to facilitate movement of water from one system component to another downstream.
Regarding (2), reference is drawn to Prior which discloses an apparatus for residential water recycling (see Figs. 1-2). The system includes, like O’Regan, an anaerobic chamber and an aerobic chamber (see [0006]). The aerobic chamber includes a biologically-active filter (see [0040]; [0078]; Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the system of O’Regan by including a biologically-active filter, as suggested by Prior, to filter liquid from the aerobic chamber and digest materials within the liquid (see [0078]).
Regarding (3), reference is drawn to Panunzio which discloses a system for purifying and recycling greywater (see Figs. 1-2). Like O’Regan, the system of Panunzio includes a distillation unit as one of the last units in the series of purification units. In particular, Panunzio discloses the distiller unit being operated by solar panels (see [0044]-[0045]; [0056]; [0064]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use an active solar distiller as the distiller unit in O’Regan, as suggested by Panunzio, in order to provide a renewable energy source for operating the distillation unit.
O’Regan discloses the above mentioned system components being serially connected in the order listed (see citations above), thus the combination of references is considered to fully teach and/or suggest the claim limitations regarding the interconnections of the components.
Regarding claim 2, Panunzio discloses a water holding tank that receives water from the solar distiller (see [0020]).
Regarding claim 3, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting. However, the office notes that water is distilled in the distiller of both O’Regan and Panunzio (inherent during use of the systems).
Regarding claim 4, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting.
Regarding claim 5, Prior discloses wherein the biofilter media tank contains a biofilter with colonized aerobic microbes (see [0078] and [0071], wherein microbial growth is maximized; the downstream biologically active filter is considered to likewise inherently have colonized microbes).
Regarding claim 6, Prior discloses a sludge return line connecting the biofilter media tank to the anaerobic disinfection tank (see [0061], backwash conduit 342).
Regarding claim 7, O’Regan discloses a system for treating and recycling greywater (see [0019]) comprising (see Figs. 4a-b; 5a):
a sludge settling and anaerobic disinfection tank 410 that is designed to cause greywater to come into contact with an anaerobic sludge layer within the tank (see [0042]; [0069]);
an aerobic tank (aeration tank 420) (see [0042]);
an outlet flow stabilization tank (equivalent to aeration tank 426, wherein a reaction controlling substance may be added (522)) (see [0042]; [0069]; [0088];
a final filter designed so that water flows through the filter to remove solids and particles (see [0073]; [0083]; [0092]; Fig. 5a, wherein intermediate addition of reaction controlling substance and sterilization, a final filtration step is carried out, thus necessarily implying a filter element); and
a distiller (disinfector 430
O’Regan discloses that additional tanks can be provided (see [0070]). In this regard, the office is of the position that duplication of the tank 410 of O’Regan would be prima facie obvious to a person of ordinary skill in the art and is considered equivalent to the serial inlet flow stabilization tank “where solids…are permitted to settle…as a result of gravity” and sludge settling and anaerobic disinfection tank, given that both function as settling tanks (see also [0079] which states “the water is placed into a settlement tank 514 or surge tank for holding”).
O’Regan discloses that the final filtration unit may be any suitable filter mechanism apparent to those skilled in the art (see [0073]), with specific mention of a filtration unit comprising a layer of sand (see [0079]).
O’Regan does not disclose: (1) a pump that pumps flows from the inlet flow stabilization tank to the sludge setting and anaerobic disinfection tank; (2) a biofilter media tank; and (3) wherein the distiller is an active solar distiller.
Regarding (1), use of pumps to provide the driving force to transport a fluid from one place to another is well-known in the art. For example, Prior discloses providing pumps to move wastewater (see [0054]; [0060]). Accordingly, implementing a pump between tanks in the system of O’Regan would have been obvious to a person of ordinary skill in the art in order to facilitate movement of water from one system component to another downstream.
Regarding (2), reference is drawn to Prior which discloses an apparatus for residential water recycling (see Figs. 1-2). The system includes, like O’Regan, an anaerobic chamber and an aerobic chamber (see [0006]). The aerobic chamber includes a biologically-active filter (see [0040]; [0078]; Fig. 3), wherein the biofilter has aerobic microbes (see [0078] and [0071], wherein microbial growth is maximized; the downstream biologically active filter is considered to likewise inherently have colonized microbes).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the system of O’Regan by including a biologically-active filter, as suggested by Prior, to filter liquid from the aerobic chamber and digest materials within the liquid (see [0078]).
Regarding (3), reference is drawn to Panunzio which discloses a system for purifying and recycling greywater (see Figs. 1-2). Like O’Regan, the system of Panunzio includes a distillation unit as one of the last units in the series of purification units. In particular, Panunzio discloses the distiller unit being operated by solar panels (see [0044]-[0045]; [0056]; [0064]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use an active solar distiller as the distiller unit in O’Regan, as suggested by Panunzio, in order to provide a renewable energy source for operating the distillation unit.
O’Regan discloses the above mentioned system components being serially connected in the order listed (see citations above), thus the combination of references is considered to fully teach and/or suggest the claim limitations regarding the interconnections of the components.
Regarding claim 8 and 13, Panunzio discloses a water holding tank that receives water from the solar distiller (see [0020]).
Regarding claim 10, O’Regan discloses skimmers to remove material that floats to the top (see [0077]; [0085]). While the reference does not explicitly disclose a skimmer on the sand filter, it is considered that it would have been obvious to a person of ordinary skill in the art to modify the sand filter by the addition of a skimmer to achieve the same benefit of removing material that floats to the top in the final filter tank.
Regarding claim 11, Prior discloses a recycle line from filtration to equalization, to allow wastes and concentrates to be internally recycled within the recycling system (see [0058]; [0064]).
Regarding claim 12, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting.
Regarding claims 15 and 16, O’Regan discloses a system for treating and recycling greywater (see [0019]) comprising (see Figs. 4a-b; 5a):
a sludge settling and anaerobic disinfection tank 410 (see [0042]; [0069]);
an aerobic tank (aeration tank 420) (see [0042]);
an outlet flow stabilization tank (equivalent to aeration tank 426, wherein a reaction controlling substance may be added (522)) (see [0042]; [0069]; [0088];
a final filter (see [0073]; Fig. 5a, wherein intermediate addition of reaction controlling substance and sterilization, a final filtration step is carried out, thus necessarily implying a filter element); and
a distiller (disinfector 430, which may be a distillation system) (see [0043]; [0069]).
O’Regan discloses that additional tanks can be provided (see [0070]). In this regard, the office is of the position that duplication of the tank 410 of O’Regan would be prima facie obvious to a person of ordinary skill in the art and is considered equivalent to the serial inlet flow stabilization tank “where solids…are permitted to settle…as a result of gravity” and sludge settling and anaerobic disinfection tank, given that both function as settling tanks (see also [0079] which states “the water is placed into a settlement tank 514 or surge tank for holding”).
O’Regan discloses that the final filtration unit may be any suitable filter mechanism apparent to those skilled in the art (see [0073]), with specific mention of a filtration unit comprising a layer of sand (see [0079]).
O’Regan does not disclose: (1) a pump that pumps flows from the inlet flow stabilization tank to the sludge setting and anaerobic disinfection tank; (2) a biofilter media tank; and (3) wherein the distiller is an active solar distiller.
Regarding (1), use of pumps to provide the driving force to transport a fluid from one place to another is well-known in the art. For example, Prior discloses providing pumps to move wastewater (see [0054]; [0060]). Accordingly, implementing a pump between tanks in the system of O’Regan would have been obvious to a person of ordinary skill in the art in order to facilitate movement of water from one system component to another downstream.
Regarding (2), reference is drawn to Prior which discloses an apparatus for residential water recycling (see Figs. 1-2). The system includes, like O’Regan, an anaerobic chamber and an aerobic chamber (see [0006]). The aerobic chamber includes a biologically-active filter (see [0040]; [0078]; Fig. 3), wherein the biofilter has aerobic microbes (see [0078] and [0071], wherein microbial growth is maximized; the downstream biologically active filter is considered to likewise inherently have colonized microbes).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the system of O’Regan by including a biologically-active filter, as suggested by Prior, to filter liquid from the aerobic chamber and digest materials within the liquid (see [0078]).
Regarding (3), reference is drawn to Panunzio which discloses a system for purifying and recycling greywater (see Figs. 1-2). Like O’Regan, the system of Panunzio includes a distillation unit as one of the last units in the series of purification units. In particular, Panunzio discloses the distiller unit being operated by solar panels (see [0044]-[0045]; [0056]; [0064]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use an active solar distiller as the distiller unit in O’Regan, as suggested by Panunzio, in order to provide a renewable energy source for operating the distillation unit.
O’Regan discloses the above mentioned system components being serially connected in the order listed (see citations above), thus the combination of references is considered to fully teach and/or suggest the claim limitations regarding the interconnections of the components.
The combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting.
Regarding claim 17, Prior discloses a recycle line from filtration to equalization, to allow wastes and concentrates to be internally recycled within the recycling system (see [0058]; [0064]).
Regarding claim 18, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting.
Regarding claim 19, Panunzio discloses a water holding tank that receives water from the solar distiller (see [0020]).
Regarding claim 20, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The material acted upon by the system is not considered to be structurally limiting. However, the office notes that O’Regan discloses greywater as being water from the laundry, shower, bathroom sink, etc. (see [0015]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Regan in view of Prior and Panunzio, as applied to claim 7 above, in further view of Staschik (US 2002/0189173).
Regarding claim 9, the references cited above do not disclose access ports on the tanks.
Staschik discloses a wastewater treatment system for houses (see Abstract). Staschik discloses the system comprising access doors (see [0039]; [0151]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to include access doors on the system, as suggested by Staschik, in order to provide capability for servicing, as needed.
 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over O’Regan in view of Prior and Panunzio, as applied to claim 13 above, in further view of Aguglia (US 2004/0025931).
Regarding claim 14, Panunzio does not disclose wherein the solar distiller contains a dielectric mirror. However, it is noted that the distiller of Panunzio is powered by solar panels (see [0044]; [0064]).
In this regard, the office submits that dielectric mirrors are known in the art as a type of solar panel construction (see Aguglia: [0037]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use solar panels with dielectric mirrors in the modified O’Regan system. The selection of a known material based on its suitability for its intended use is prima facie obvious. MPEP 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772